Citation Nr: 0828932	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-03 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether the veteran's income is excessive for purposes of  
payment of Department of Veterans Affairs nonservice-
connected pension benefits.  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1965 to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  


FINDING OF FACT

Since the receipt of his application for VA nonservice-
connected pension benefits in July 2005, the veteran's 
countable income has exceeded the applicable income limits.   


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 
1522 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).  

In any case, the veteran was notified of the type of evidence 
necessary to substantiate the claim for nonservice-connected 
pension benefits, namely, evidence of total and permanent 
disability in a wartime veteran who was discharged under 
other than dishonorable conditions and evidence showing that 
his income and net worth are below the maximum allowable 
limits set by law. 

Further, under 38 U.S.C.A. § 5103A, VA made reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The veteran was 
afforded an opportunity to appear at a personal hearing and 
testify concerning his appeal, but he declined a hearing.  
The RO has obtained the pertinent service personnel records.  
The veteran submitted various medical records and statements 
concerning his income and assets; he has not identified any 
pertinent evidence for the RO to obtain on his behalf.  As 
the decision regarding nonservice-connected pension benefits 
is not based on medical evidence but on income and net worth 
information, a medical examination or medical opinion is not 
required under 38 C.F.R. § 3.159(c)(4).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).



The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income, and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

Under the law, the maximum annual rate of Improved 
(nonservice-connected) pension payable to a veteran varies 
according to the number of dependents.  38 U.S.C.A. §§ 1503, 
1521 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2007).  
The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23 (2007).

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4) (2007).  

Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which it 
was received unless it is specifically excluded by 
regulation.  38 C.F.R. §§ 3.271, 3.272 (2007).  The maximum 
annual rates of improved pension are specified by statute in 
38 U.S.C.A. § 1521, as increased from time to time under 38 
U.S.C.A. § 5312.  Each increase of the maximum annual rates 
of improved pension under 38 U.S.C.A. § 5312 is published in 
the "Notices" section of the federal register.  38 C.F.R. § 
3.23(a) (2007).



As a general rule, all family income shall be counted in 
determining entitlement to pension, including the income 
received by a dependent spouse.  The maximum annual rate of 
pension benefits for a veteran with no dependents is $10,162 
effective December 1, 2004, $10,579 effective December 1, 
2005, $10,929 effective December 1, 2006, and $11,181 
effective December 1, 2007.  The maximum annual pension rates 
are higher for a veteran who requires the regular aid and 
attendance of another:  $16,955 effective December 1, 2004, 
$17,651 effective December 1, 2005, $18,234 effective 
December 1, 2006, and $18,654 effective December 1, 2007.  
See 38 C.F.R. § 3.23(a)(3); VA Adjudication Procedures Manual 
M21-1, Part I, Appendix B.

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. § 
3.272(g) (2007).

The applicable criteria also provide that pension shall be 
denied or discontinued when the corpus of the estate of the 
veteran is such that under all the circumstances, including 
consideration of the annual income of the veteran, it is 
reasonable that some part of the corpus of such estate be 
consumed for the veteran's maintenance.  38 U.S.C.A. § 
1522(a); 38 C.F.R. § 3.274(a).  The terms "corpus of 
estate" and "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the claimant, except the claimant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the claimant's reasonable mode of life.  38 C.F.R. § 
3.275(b).  In determining whether some part of the claimant's 
estate shall be consumed for the claimant's maintenance, 
consideration will be given to the amount of the claimant's 
estate, together with the following: Whether the property can 
be readily converted into cash at no substantial sacrifice; 
life expectancy; number of dependents; potential rate of 
depletion, including unusual medical expenses for the 
claimant and the claimant's dependents.  38 C.F.R. § 
3.275(d).  



Analysis

In this case, the veteran claims that he is entitled to 
pension benefits.  He is a veteran who had honorable service 
during the Vietnam War era.  The medical evidence in the file 
appears to show that he is permanently and totally disabled 
from nonservice-connected disability and unable to obtain 
employment due to physical disability.  According to his 
application for pension benefits and a pension eligibility 
form submitted in December 2005, he has less than $200 in 
terms of his assets and net worth.  Thus, the veteran has met 
the requirements for pension benefits as pertaining to his 
military service, net worth (or lack thereof), and 
unemployability due to disability.  

Thus, the question presented here is whether the veteran 
meets the annual income requirements for receipt of pension 
benefits.  As discussed below, it is the Board's judgment 
that the veteran's countable income has exceeded the 
applicable income limits for receipt of nonservice-connected 
pension.  

In his July 2005 application for pension benefits, the 
veteran reported that his monthly income consisted of $600 
from Social Security and $1,729.05 from U.S. Railroad 
Retirement.  On an Improved Pension Eligibility Verification 
Report received by the RO in December 2005, the veteran 
reported that his monthly income consisted of $542.09 from 
Social Security and $1,960.09 from U.S. Railroad Retirement.  
Neither of these income sources is listed as a source that 
may be excluded from income in determining countable income 
for pension purposes.  38 C.F.R. § 3.272.  

His income, therefore, as noted from the two reported 
sources, far exceeded the maximum annual pension limits of 
$10,162, for a veteran without dependents (and the pension 
limit for a veteran in need of regular aid and attendance of 
$16,955), which were set by law effective December 1, 2004.  
His income moreover exceeded the maximum annual pension 
limits of $10,579 for a veteran without dependents (and the 
pension limit for a veteran in need of regular aid and 
attendance of $17,651), which were set by law effective 
December 1, 2005.  

The law provides that a claimant's countable income for 
pension purposes may be reduced by payment of unreimbursed 
medical expenses.  The veteran has not reported any medical 
expenses for the period considered in this appeal, despite 
having been requested to do so on his July 2005 application 
for pension and the December 2005 Improved Pension 
Eligibility Verification Report.  On his pension application, 
the veteran did note that he had paid $150 as a hospital 
charge, but this amount was paid in June 2003, prior to the 
period under consideration for determining the veteran's 
eligibility for pension.  

In sum, because the evidence in this case shows that the 
veteran's household income exceeded the income limits for 
purposes of payment of improved nonservice-connected pension 
benefits, the Board concludes that the veteran's claim must 
be denied.  

The veteran is advised that should his household income 
change in the future, or should he incur significant out-of-
pocket medical expenses, he is encouraged to reapply for 
pension and his potential entitlement will be determined in 
light of the facts then of record.  At this time, however, 
the evidence does not show that the veteran meets the 
eligibility requirements for pension benefits.  


ORDER

As the veteran's income is excessive for purposes of payment 
of VA nonservice-connected pension benefits, the claim is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


